EXHIBIT 10.2
 
 
AMENDMENT NO. 1 TO
SEPARATION AGREEMENT
 
THIS AMENDMENT NO. 1 TO SEPARATION AGREEMENT (“Amendment”), dated as of April
30, 2013, is by and among American Standard Energy Corp., a Delaware corporation
(“Company”), and Richard MacQueen, an individual and resident of the state of
Arizona (“MacQueen”).  The Company and MacQueen shall be referred to as the
“Parties.”
 
RECITALS:
 
WHEREAS, the Company and MacQueen entered into that certain Separation
Agreement, dated April 16, 2013 (the “Separation Agreement”), attached hereto as
Exhibit A;
 
WHEREAS, pursuant to the Separation Agreement, MacQueen’s retirement as
the  President of the Company (the “Retirement”) is to become effective on April
30, 2013;
 
WHEREAS, the Company and MacQueen have agreed that the effective date of the
Retirement should be postponed until after the Company has filed its Annual
Report on Form 10-K for the fiscal year ended December 31, 2012 with the
Securities and Exchange  Commission; and
 
WHEREAS, the Company and MacQueen have agreed to amend the Separation Agreement
pursuant to the terms and conditions of this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Parties hereto, intending to
be legally bound hereby, agree as follows:
 
1. The Recitals set forth above are complete and accurate in all respects.
 
2. The following provision in the Introductory Paragraph of the Separation
Agreement is deleted in its entirety:
 
“effective as of April 30, 2013, or such later date as the Board of Directors
(the “Board”) of the Company (as defined below) and Richard MacQueen shall
mutually decide upon in writing, not to exceed thirty (30) days from the date
hereof (the “Effective Date”)”
 
and in lieu thereof replaced with the following:
 
“effective two (2) business days following the filing of the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2012 with the
Securities and Exchange Commission (the “Effective Date”)”
 
3. Beginning on May 1, 2013 through the Effective Date, the Company will pay to
MacQueen a total salary equal to One Dollar and No/100 ($1.00).
 
 
 

--------------------------------------------------------------------------------

 
4. Within thirty (30) days of the Effective Date, the Company shall pay MacQueen
an amount that equals MacQueen’s attorney’s fees incurred in connection with and
related to this Amendment (“Attorney Fees”), provided, however, that the total
of (i) the Attorney Fees plus (ii) any attorney fees paid by the Company in
connection to and related to that certain Amendment No. 1 to Separation
Agreement by and between the Company and Scott Feldhacker, shall not exceed two
thousand and no/100 ($2,000.00).
 
5. No other term or terms of the Separation Agreement are changed, altered,
modified, or amended except as specifically set forth in this Amendment.  The
Separation Agreement, as modified by this Amendment is hereby ratified and
confirmed and remain in full force and effect.
 
6. This Amendment shall be governed by the laws of Delaware without giving
effect to conflict of laws principles thereof.
 
7. In case any one or more of the provisions contained in this Amendment or any
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and any other application thereof shall not in any way be affected or
impaired thereby.
 
8. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Amendment delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Amendment.
 
[signatures found on following page.]





 
2 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed on behalf of the Parties hereto, all as of the day and year first above
written.
 


 

  Company:       American Standard Energy Corp.

 
 

  /s/ J. Steven Person    

  By:  J. Steven Person     Its: Director and Authorized Signatory  

 
 
 

 
MacQueen:
 
 
 
 

  /s/ Richard MacQueen     Richard MacQueen  

 












Signature page to Amendment No. 1 to Separation Agreement
3
 
 

--------------------------------------------------------------------------------

 

Exhibit A
Separation Agreement
Not Included